UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-24926 CECIL BANCORP, INC. (Name of registrant as specified in its charter) Maryland 52-1883546 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 127 North Street, P.O. Box 568 Elkton, Maryland (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(410) 398-1650 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ x ] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). [ x ] YES[] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer []Smaller reporting company [ x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[ x ] NO APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. At April 30, 2013, there were 7,425,869 shares of common stock outstanding Page 1 CECIL BANCORP, INC. AND SUBSIDIARIES CONTENTS PAGE PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements (unaudited) Consolidated Balance Sheets - March 31, 2013 and December 31, 2012 3 Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2013 and 2012 4-5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 6 Notes to Consolidated Financial Statements 7-24 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 25-33 ITEM 3.Qantitative and Qualitative Disclosures About Market Risk 34 ITEM 4.Controls and Procedures 34 PART II.OTHER INFORMATION 34-36 SIGNATURES 37 CERTIFICATIONS 38-43 Page 2 PART I.Financial Information ITEM 1.Financial Statements CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share data) March 31, December 31, (unaudited) ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold Cash and cash equivalents Investment securities: Securities available-for-sale at fair value Securities held-to-maturity (fair value of $3,246 in 2013 and $3,927 in 2012) Restricted investment securities – at cost Loans held for sale - Loansreceivable Less: Allowance for loan losses ) ) Net loans receivable Other real estate owned Premises and equipment, net Premises and equipment held for sale, net - Accrued interest receivable Mortgage servicing rights Bank owned life insurance Income taxes receivable Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits $ $ Deposits held for sale - Other liabilities Junior subordinated debentures Advances from Federal Home Loan Bank of Atlanta Other borrowed funds - Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value; authorized 1,000,000 shares SeriesA issued and outstanding 11,560 shares, liquidation preference $1,000 per share, in 2013 and 2012 Series B issued and outstanding 164,450 shares, liquidation preference $17.20 per share, in 2013 and 164,575 in 2012 Common stock, $.01 par value; authorized 100,000,000 shares, issued and outstanding 7,425,869 shares in 2013 and 7,424,572 in 2012 75 75 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive (loss) income ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. Page 3 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 (dollars in thousands, except per share data) INTEREST INCOME: Interest and fees on loans $ $ Interest on investment securities Dividends on FHLB and FRB stock 34 21 Other interest-earning assets 23 14 Total interest income INTEREST EXPENSE: Interest expense on deposits Interest expense on junior subordinated debentures 88 Interest expense on advances from FHLB Interest expense on other borrowed funds - 15 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME (LOSS) AFTER PROVISION FOR LOAN LOSSES ) NONINTEREST INCOME: Deposit account fees ATM fees Gain on sale of loans 38 Loss on sale of other real estate owned ) ) Gain on sale of investments - Income from bank owned life insurance 40 44 Othr 38 93 Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits Occupancy expense Equipment and data processing expense FDIC deposit insurance premium Other real estate owned expense and valuation adjustments Professional fees Loan collection expense 86 Other Total noninterest expense NET LOSS BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT - ) NET LOSS (CARRIED FORWARD) $ ) $ ) Page 4 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 (dollars in thousands, except per share data) NET LOSS (BROUGHT FORWARD) $ ) $ ) OTHER COMPREHENSIVE INCOME Unrealized (losses) gains on investment securities, net of taxes of $0 and $3 ) 5 TOTAL COMPREHENSIVE LOSS $ ) $ ) NET LOSS $ ) $ ) PREFERRED STOCK DIVIDENDS AND DISCOUNT ACCRETION ) ) NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) Loss per common share - basic $ ) $ ) Loss per common share - diluted $ ) $ ) Dividends declared per common share $ $ See accompanying notes to consolidated financial statements. Page5 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 (dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Gain on sale of loans ) ) Loss on sale of other real estate owned 30 Gain on sale of investments ) - Loss on premises and equipment - 6 Gain on assets held for sale - ) Increase in cash surrender value of bank owned life insurance ) ) Other real estate owned valuation Excess servicing rights ) ) Origination of loans held for sale ) ) Proceeds from sales of loans held for sale Net change in: Accrued interest receivable and other assets ) Other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of investment securities available-for-sale ) ) Purchases of investment securities held-to-maturity ) ) Proceeds from sales, maturities, calls and principal payments of investment securities available-for-sale Proceeds from maturities, calls and principal payments of investment securities held-to-maturity Net redemption (purchase) of restricted investment securities (1
